Title: From Benjamin Franklin to Francis Hopkinson, 9 May 1766
From: 
To: 


Dear Friend
London, May 9. 1766
I have been so busy that I have not had time to go to the Customhouse about your Salary, since mine of Feby. 26. (but will now do it soon) nor to write to you since I saw the Bishop, which was some time after he receiv’d your Letters. He express’d a Pleasure in hearing of and from his Relations, enquir’d in what manner he could send Letters to you, and said he hop’d you would not think his Slowness in corresponding was from any want of Regard; this he desir’d me to mention when I should write to you. I told him, that if he sent his Letters to me, I would forward them to you with Pleasure, and I took the Opportunity of saying every thing of you that Friendship and Truth dictated. He ask’d concerning your Views in Life, mention’d your Inclination to come over to England, and said he should be glad to show you a proper Regard here, if it suited you to come. I told his Lordship, that his Countenance to you and introducing you to the Knowledge of Persons of Worth, as well as your having such an Opportunity of seeing the World a little, might be of great Use to you. He invited me very politely to come and see him in Worcestershire. The other Day his Lordship call’d when I was not at home, and left a Packet for your good Mother, which I send by this Opportunity. I suppose from the Contents, she and you can judge better how proper it may be for you to make a Visit here, than from anything I can say; so I do not take upon me to advise.
I deliver’d your Present to Mr. Burrow, who returns his Thanks; but the Apples were rotten, all to 4. I paid Freight and Porteridge, which I shall receive with the other Charges I have been at, when I see Mr. Barclay.
I am oblig’d to you for the Concern you express at the Abuses I receive from unreasonable People. They are a sort of Things that are more blessed to receive than to give. I must, with much better Men, take my share of them, if they were harder to bear than they are.
I will see about Hogarth’s Works, and get them for the Library if they have not been sent. I am, my dear Friend, Yours affectionately
B Franklin
F. Hopkinson Esqr.
 
Addressed: To / Francis Hopkinson Esqr / Philadelphia / via N. York / per Packet / B. Free Franklin
Endorsed: 12a Dr. Frankl[in] 1766
